COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-284-CR
 
THOMAS E. PUCHER           
           
           
           
           
    APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
    STATE
------------
FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant Thomas E. Pucher pleaded guilty
to theft over $200,000, and the jury assessed his punishment at 17 years'
confinement and a $10,000 fine. We affirm.
At the punishment hearing, prior
admissions by Appellant were admitted into evidence. In this testimony,
Appellant admitted that he stole 2.8 million dollars from Burlington Resources
by creating a fake company that sent false invoices to Burlington Resources,
which paid the invoices.
In his sole point on appeal, Appellant
complains the State engaged in improper jury argument as follows:

       
  I want to ask you a question before you leave. If you were to give Mr. Pucher
  probation and you go home and your next-door neighbor says, what did you do
  with the $2,800,000 thief? Well, we gave him probation. What's your neighbor
  going to think?

Because Appellant did not object to the
allegedly improper argument, we hold his point is waived. See Cockrell v.
State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996), cert. denied, 520
U.S. 1173 (1997) (holding defendant's failure to object to jury argument
forfeits his right to complain about the argument on appeal).
The trial court's judgment is affirmed.
 
                                                                       
PER CURIAM
 
PANEL F: HOLMAN, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: May 1, 2003

1.  See Tex. R. App. P. 47.4.